Title: To John Adams from William Cunningham, 23 September 1809
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg, Sep. 23d. 1809.

My letter of the 9th. inst. had an enclosure which it is so interesting to myself, as well as to you, that it should get to your possession, that I cannot suppress my solicitude to be advised of its safe reception.
The present covers the last National Aegis, in which you will find your juvenile Letter to your friend Webb, which I have caused to be inserted in the paper according to your intimations on the first of the month. If, in the introduction, I have not mounted to your just encomium, I have some refuge against mortification in the Knowledge, that a perfect delineation of greatness can be the work of none but a master’s hand—and I have more than this refuge in the consciousness of a disposition to lift you to your just de.
I capitalized the prophetic parts of the Letter which have been fulfilled, and italisized the Latin, neither of which were done in the Anthology. But with all my care, the printers disregarded the Latin word, diræ, and used, as the Anthology had done before them, the English word, dire, and direfully it looks—The works of an Author are so frequently garbled at the press, and his feelings disturbed by its orthorgraphical inaccuracies, that even the casemen should be something above mechanicks.
Three days of this week, I was absent on a journey to Boston, with two of my daughters, which I left there. I passed some hours at the Athaneum, and at the office of its founder, with even more satisfaction than I had anticipated—An enterprise of so much utility, seconded, as it is, by the urbanity, industry and exactness, beyond its origination in the foresight and public spirit of Mr. Shaw, cannot fail of reaching a point that will give him an immortality of renown.
Permit me, again, to make you the medium for the conveyance to Mrs. Adams and your Family of Mrs. Cunningham’s, as well as of my own, most sincere regards.
With veneration and esteem, / I am, Dear Sir, / Your most obliged Friend,

W. Cunningham. Jr.